In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00439-CV
     ___________________________

  IN THE INTEREST OF J.M., A CHILD



  On Appeal from the 325th District Court
          Tarrant County, Texas
      Trial Court No. 325-687468-20


   Before Kerr, Wallach, and Walker, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

       V.M. (Mother) appeals from the trial court’s order terminating her parental

rights to her son J.M. (James) 1 and awarding permanent managing conservatorship of

him to the Department of Family and Protective Services.2 See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E), (O), (R), (b)(2). We will affirm.

       Mother’s appointed appellate counsel has filed a brief asserting that Mother’s

appeal is frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396,

1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003,

order) (holding that Anders procedures apply in parental-rights-termination cases), disp.

on merits, No. 2-01-349-CV, 2003 WL 2006583, at *2–3 (Tex. App.—Fort Worth May

1, 2003, no pet.) (per curiam) (mem. op.). The brief meets Anders’s requirements by

presenting a professional evaluation of the record and demonstrating why there are no

arguable grounds to be advanced on appeal. Mother’s counsel has certified to us that

he provided Mother with a copy of the Anders brief and informed her of her rights to

request and to review the appellate record, 3 to file a pro se response in this court, and


       We use aliases to identify the parties. See Tex. Fam. Code Ann. § 109.002(d);
       1

Tex. R. App. P. 9.8(b)(2).
       2
        The trial court also terminated James’s father’s parental rights, but James’s
father has not appealed.
       3
        To that end, Mother’s counsel also certified to us that he explained to Mother
the process of obtaining the appellate record; furnished her with a motion for pro se
access to the record, which lacked only Mother’s signature and the date; and provided
her with our mailing address and the motion’s filing deadline.

                                            2
to seek review from the Texas Supreme Court. We also informed Mother that her

appointed appellate counsel had filed an Anders brief and gave her an opportunity to

examine the appellate record and to file a pro se response to the Anders brief. Mother

did not file a response,4 and the Department of Family and Protective Services has

declined to file a response.

       In assessing the correctness of a compliant Anders brief’s conclusion that an

appeal from a judgment terminating parental rights is frivolous, we must

independently examine the appellate record to determine if any arguable grounds for

appeal exist.5 In re C.J., No. 02-18-00219-CV, 2018 WL 4496240, at *1 (Tex. App.—

Fort Worth Sept. 20, 2018, no pet.) (mem. op.); see also Stafford v. State, 813 S.W.2d

503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—

       4
         Mother did not respond to our letter notifying her of the Anders brief and
giving her a chance to examine the record and to file a pro se response. But the day
before this case was set for submission, we received a letter from Mother requesting a
copy of the Anders brief and an opportunity to respond. On May 4, 2022, we granted
Mother’s request, gave her 14 days to file a pro se response, and provided her with
copies of the Anders brief and the appellate record. See Tex. R. App. P. 9.2(b), 38.6(d).
We informed her that we would grant no extensions. See Tex. R. Jud. Admin. 6.2(a),
reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. F app. We cautioned Mother that if she
did not file a response, we would assume that she did not intend to file one, and we
would consider the appeal without it. See Tex. R. App. P. 9.2(b), 38.6(d). More than
fourteen days have passed, and we have received no response.
       5
        In the course of our independent review of the record, we contacted the court
reporter to ensure that we had transcripts of all pretrial hearings and asked that he
prepare any missing transcripts. He provided us with an eight-page continuance-
hearing transcript, which we have reviewed along with the clerk’s record and the trial
transcript. We remind Mother’s court-appointed counsel of his duty to review the
entire record when assessing whether an appeal is frivolous.


                                           3
Fort Worth 1995, no pet.). We also consider the Anders brief itself and any pro se

response. In re K.M., No. 02-18-00073-CV, 2018 WL 3288591, at *10 (Tex. App.—

Fort Worth July 5, 2018, pet. denied) (mem. op.); see In re Schulman, 252 S.W.3d 403,

408–09 (Tex. Crim. App. 2008) (orig. proceeding).

      We have carefully reviewed counsel’s brief and the appellate record. Finding

nothing in the record that could arguably support an appeal, we agree with counsel

that Mother’s appeal is frivolous and without merit. See Bledsoe v. State, 178 S.W.3d

824, 827 (Tex. Crim. App. 2005); In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas

2009, pet. denied). We thus affirm the trial court’s order terminating Mother’s parental

rights to James. Mother’s counsel remains appointed through proceedings in the

supreme court unless otherwise relieved.6 See In re P.M., 520 S.W.3d 24, 27–28 (Tex.

2016) (order).




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Delivered: June 6, 2022




      6
       Mother’s counsel noted in his brief that he would move to withdraw as
appellate counsel in the supreme court.


                                           4